Citation Nr: 1020678	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  03-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed residuals of a 
burn to the upper chest and neck.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
August 1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 RO rating 
decision.

The Veteran testified at a videoconference hearing with the 
undersigned Veterans Law Judge in October 2004.

In March 2005 and April 2009, the Board remanded the issue on 
appeal for additional development of the record.


FINDING OF FACT

The currently demonstrated claimed residuals of a burn to the 
upper chest and neck are shown as likely as not due to an 
injury that was sustained by the Veteran during his period of 
active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by the burn residuals of the upper 
chest and neck is due to disease or injury that was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal 
on the issue of service connection. 
 
Accordingly, given the fully favorable action taken 
hereinabove, further discussion of VCAA is not required.


II.  Service Connection Laws and Regulations

The Veteran claims burns residuals of the chest due to an 
injury suffered while serving in the Republic of Vietnam.  
Specifically, he asserts that, during a mortar attack, he 
fell and spilled hot grease on his chest.  (See July 2002 and 
March 2001 Written Statements). 

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issue on appeal and 
what the evidence in the claims file shows, or fails to show, 
with respect to these claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board further recognizes that in the case of any veteran 
who engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

However, it is well to observe that these provisions deal 
with the question of whether a particular disease or injury 
occurred in service; that is, what happened then, and not the 
question of either current disability or nexus to service, as 
to both of which competent medical evidence is generally 
required.  In other words, the above-cited provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).

The Board recognizes the Veteran's combat status, as 
indicated on his DD 214.  Accordingly, 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) are for application in this case.

The Veteran's personnel records reflect that his specialty 
was that of a cook, as indicated by his DD Form 214.

The service treatment records do not show complaints or 
findings of a burn injury to the upper chest and neck.  The 
Veteran reports being treated by the field medic and never 
seeking other treatment during service, as indicated on page 
11 of the October 2004 hearing transcript.  

The Veteran underwent a VA examination in September 2009  and 
reported that, as a cook during service, he suffered a grease 
burn when he was out in the field in a bivouac.  He was 
treated locally with topical treatment.  He was not 
surgically treated or seen formally on sick call.  The VA 
examiner diagnosed the Veteran with a 10 x 5 cm burn scar on 
the anterior aspect of the neck that affected the right side 
of the neck and upper chest.  

The VA examiner opined that it was more likely than not that 
the Veteran's present scar was related to his military 
service.  His rationale was premised on the fact that the his 
activity as a cook while on active duty was consistent with 
the related history of a grease burn.

The Veteran's medical records, including his medical history, 
as a whole lend support, in effect to both the foregoing 
opinion.  Inasmuch as this satisfactory, credible lay 
evidence supports a finding that the Veteran sustained a 
traumatic burn injury during service, 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), the September 2009 VA examiner's 
opinion and medical evaluation, combined with the lay 
testimony, establish that the Veteran's claimed residuals of 
a burn to the upper chest and neck was incurred in service.

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the current residual burn 
scar on the upper chest and neck is as likely as not is due 
to the reported injury in service as credibly described by 
the Veteran.  

Accordingly, in resolving all reasonable doubt in favor of 
the Veteran, service connection for claimed residuals of a 
burn to the upper chest and neck is warranted.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b).  


ORDER

Service connection for a residual burn scar on the upper 
chest and neck is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


